Title: From Thomas Jefferson to Thomas Appleton, 12 June 1822
From: Jefferson, Thomas
To: Appleton, Thomas


Dear Sir
Monticello
 June 12. 1822.
From a desire that our letters respecting the affairs of the University, as being to be placed on their files may be kept distinct from what respects myself personally, I place in this letter separately the information that I have put into Colo Peyton’s hands the sum of 444.D. for M. and Mde Pini, which he will include in the bill with the 861.D. for the University. I shall not lose sight. (as soon as it can be done without too great a sacrifice) of M. and Mde Pini’s preference to have their capital remitted to them. in the mean time the punctual remittance of the interest, the higher rate of that interest here than there, and the less danger of revolution and it’s uncertainties, will I hope reconcile them to a continuance of indulgence for a while. with my respects to them accept assurances of my great friendship and respect.Th: Jefferson